Mr. Justice Colcock
delivei’ed the opinion of the court:
The case of the executor of Taylor vs. Rodrick McDonald, (2 Con. Rep. 178,) relied on in support of this application was decided on a state of facts directly opposite to those reported by the Recorder in this case. — - There it appeared that “the Testator himself had given credit for a payment which the defendant knew nothing of,” to take his claim out of the operation of the statute of limitations. There is nothing in the case which says that receipts are to be presumed colorable. 'The contrary presumption is the correct one.
The motion is dismissed.
*12Justices Nott, Bay, Richardson, Gantt and Johnson, concurred.